Citation Nr: 0012111	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for optic neuritis of the left eye.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia wherein the RO granted service 
connection for optic neuritis of the left eye and assigned a 
non-compensable disability evaluation.  In addition, service 
connection was granted for lumbosacral strain, and a 20 
percent disability evaluation was assigned.  The veteran 
subsequently moved to Illinois and her claims file was 
transferred to the RO in Chicago, Illinois.  In November 
1996, the evaluation for her left eye disability was 
increased to 10 percent.  In that same rating decision, the 
RO denied the veteran's claim for entitlement to individual 
unemployability.  In November 1997 the veteran requested that 
her claims file be transferred to the Houston, Texas RO.

The case was previously before the Board in January 1998 at 
which time it was remanded to the RO to schedule a hearing 
before a member of the Board.

In addition, in January 2000 the RO denied entitlement to 
service connection for sinusitis and fracture of the right 
lower leg.  A notice of disagreement with this rating action 
has not been filed.  Therefore, such issues are not before 
the Board for appellate review.

In March 2000 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  Optic neuritis of the left eye is currently manifested by 
corrected visual acuity of 20/25-; the nonservice-connected 
right eye has visual acuity of better than 20/40.

2.  The veteran's lumbosacral strain is productive of not 
more than moderate impairment, or additional functional loss 
due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for optic neuritis of the left eye are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.80, 
4.84a, Diagnostic Codes 6026, 6079 (1999).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Optic Neuritis of the Left Eye

Service medical records reveal that the veteran had a left 
eye disorder in 1992.  She was diagnosed with optic neuritis 
of the left eye.  At one point her left eye vision was 
totally impaired.  However, vision in her left eye improved 
during service.  The separation examination revealed 
uncorrected distant vision of 20/50 and near vision was 
20/40.

The post service evidence consists of a January 1994 VA 
visual examination, which revealed a history of optic 
neuritis of the left eye.  Uncorrected visual acuity of the 
left eye, 20/20 near 20/40+ far, and 20/25-2 corrected for 
far.  The right eye, uncorrected was 20/20 near and far.

In January 1996 the veteran complained of pain in her left 
eye for the previous 4 days .  The physician indicated a rule 
out of retinal damage of the left eye.  In October 1996, the 
veteran underwent a VA visual examination, which noted 
bilateral 20/20 vision uncorrected.  No diplopia was noted.  
Average visual field was contracted using Goldmann Perimeter 
Chart.  The diagnosis was optic neuropathy of the left eye 
with visual field defect.  

In November 1996 the RO increased the veteran's disability 
evaluation for optic neuritis of the left eye to 10 percent 
effective August 25, 1993, the date she filed her original 
claim.  The basis of the increase was that the veteran's 
field of vision in one eye contracted concentrically between 
15 and 60 degrees.

At her personal hearing at the RO in January 1997 the veteran 
testified that she has pain in the socket of her left eye.  
She also testified that she wears glasses, uses eye drops and 
suffers from frequent headaches secondary to her eye 
disability.  Hearing Transcript (Tr.), pp. 10-11.  She 
further testified that her eye gets red sometimes.  Tr., 
p.11.

A December 1999 VA health summary report indicated that the 
veteran was seen for an ophthalmology follow-up examination.  
It was noted that she had a history of optic neuritis and 
complained of headache on the left side of her head for the 
previous 4 months.  She stated that she had slightly blurred 
vision on the left eye for the previous 2 days.  Her distance 
visual acuity with correction for the right eye was 20/20+ 
and the left eye was 20/25-.  Near visual acuity for the 
right eye was 20/20 and the left eye was 20/30-.  The 
diagnoses were presbyopia/minimal refractive error and optic 
atrophy of the left eye secondary to past optic neuritis.

A video conference hearing was held in March 2000.  At the 
hearing, the veteran testified that she works as a file 
clerk.  Tr., p. 3.  She further testified that her claimed 
left eye disorder affects her life because she has headaches.  
She stated that her doctor told her that her vision was 
getting worse and that she needed to have her eye glasses 
prescription changed.  She is participating in the VA 
vocational rehabilitation employment training program.  Tr., 
p. 10.  

Lumbosacral Strain

Service records indicate that the veteran was a cargo 
specialist during military service.  In January 1990 she 
complained initially of chronic low back pain as a result of 
lifting heavy objects at work.  She re-injured her back while 
a passenger in a motor vehicle accident in June 1992.  
Service medical records show intermittent complaints, 
diagnosis and treatment for low back pain up to the time of 
her discharge in 1993.

The post service evidence includes a January 1994 VA 
examination of the spine.  At the examination the veteran 
reported that she hurt her back in Saudi Arabia in 1990 when 
she was lifting something.  She stated that her back pain is 
on and off and is provoked by prolonged sitting.  On 
examination, her gait was normal, she could tiptoe and heel-
walk, but she could not fully squat to the ground.  Knee and 
ankle jerks were equal.  She had good motor functioning of 
both lower extremities.  She had good dorsiflexion and 
plantar extension of the toes and no Lasegue sign.   She had 
a slight exaggeration of the lumbar lordosis.  No scoliosis 
was present.  Her level of pain was at L5-S1.  There was no 
muscle spasm.  Forward bends were at 70 degrees with 
discomfort; backward extension was 20 degrees with 
discomfort.  She flexed to the right 30 with discomfort and 
also 30 to the left.  She could flex 40 degrees to the right 
and 45 to 50 to the left.  The diagnosis was rule out 
degenerative disk disease, L5-S1, lumbar fifth vertebra-
sacral first vertebra-sacral, symptomatic with prolonged 
sitting.  The veteran failed to appear for a scheduled 
magnetic resonance imaging (MRI) scan.

In April 1996 the veteran underwent VA examination of the 
spine which revealed a diagnosis of lumbosacral strain with a 
new onset of dorsal scoliosis.  However, x-rays taken 
simultaneously, showed no evidence of scoliosis.  Views of 
the lumbosacral joint revealed normal vertebral alignment 
with normal intervertebral spaces.  There was no evidence of 
fracture or dislocation.  On examination the veteran could 
not completely squat because of back pain.  She had pain 
across L3 and L4.  Forward bending, backward extension and 
flexion to the right were performed with discomfort.  She had 
no muscle spasm.

At her personal hearing at the RO in January 1997 the veteran 
testified that her back condition limits her housekeeping 
activities and performance of the daily tasks of caring for 
her son.  Tr., p. 2.  She further testified that she failed 
to pass the physical agility portion of a test to secure 
employment in the field of corrections.  Tr., p. 3.  She 
stated that she stopped wearing a back brace about seven 
months earlier because it became uncomfortable.  Tr., pp. 6-
7.  She further stated that her back problem causes a 
shooting pain down her right leg.  She described a feeling of 
something rubbing together on her back.  She stated that it 
feels like something is pressing and pushing down on the 
lower part of her body.  Tr., p. 7.  The veteran testified 
that in a supine position, she cannot raise her legs up all 
the way.  Tr., p. 8.  She further testified that her doctor 
prescribed Naproxen for her back.  Tr., p. 9.

In September 1997 the veteran was seen by VA with complaints 
of acute muscle spasm in her back.  She was diagnosed with 
low back pain and treated.  In an October 1997 progress note, 
examination of the veteran's back indicated she had full 
range of motion.

In May 1998 x-rays of the lumbar spine revealed an 
essentially normal lumbar spine study.  In a July 1998 
medical record, the veteran reported that she was unable to 
sleep at night due to low back pain for the previous 3 weeks.  
She was diagnosed with mechanical back pain.  X-rays taken in 
May and November 1998 and January 1999 revealed a normal 
spine.

In October 1998 the veteran was seen by VA with complaints of 
increased low back pain.  She was examined and given Tylenol 
for pain.  

At the March 2000 video conference hearing, the veteran 
testified that her back disability affects her daily life at 
work and home in that she is unable to stoop or reach which 
is part of her job as a medical record clerk.  She also 
testified that she is not able to stand for long periods of 
time.  Tr., p. 3.  She stated that she is out of work 
approximately 2-3 days a month due to her back and at times 
she gets muscle spasm and will leave work.  She reported that 
her doctor has prescribed Robaxin for her back disability.  
Tr., pp. 4, 8.  She testified that she receives treatment for 
her back about twice a month and the doctor prescribes a 
muscle relaxant.  Tr., p. 9.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Left Eye Disability

Visual acuity will be determined on specialized examinations 
including uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction and 
utilization of the Snellen's test type or its equivalent, 
routine use of mydriatics, except when contraindicated, and 
funduscopic and ophthalmological findings.  38 C.F.R. § 4.75 
(1999). 

Field vision will be measured by employing the usual 
perimetric methods, using a standard perimeter and a 3 mm. 
white test object, with at least 16 meridians 22 1/2 degrees 
apart to be charted for each eye  The charts are to be made a 
part of the examination report and, where available and when 
indicated, the examination should be supplemented by the use 
of a tangent screen or campimeter.  38 C.F.R. § 4.76 (1999).

Under 38 C.F.R. § 4.84a, Code 6080, concentric contraction of 
visual field of one eye to 45 degrees but not to 30 degrees 
shall be rated as 10 percent disabling.  Such contraction to 
15 degrees but not to 5 degrees shall be rated as 20 percent 
disabling, and where contraction is to 5 degrees it shall be 
rated as 30 percent disabling.  Id.

The measurement of muscle function will be undertaken only 
when the history and findings reflect a disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  In these cases, the measurement 
will be performed using a Goldmann Perimeter Chart.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  38 C.F.R. § 4.77 (1999).

Diagnostic Code 6026 indicates that optic neuritis is to be 
rated on the underlying disease, and combined with impairment 
of visual acuity or field loss.  



Further, Table V of 38 C.F.R. § 4.84a, Part 4, Diagnostic 
Codes 6061 through 6079 (1999), sets forth ratings ranging 
between zero and 100 percent for varying degrees of central 
visual acuity impairment, while 38 C.F.R. § 4.84a, Part 4, 
Diagnostic Code 6080 (1999), sets forth ratings ranging 
between 10 and 100 percent for varying degrees of impairment 
of field vision, all the ratings to be assigned depending on 
the data obtained from the above specialized tests.

Unhealed injury of the eye and certain other diseases of the 
eye enumerated in the regulations at 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000-6009, in chronic form are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  Id.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better; it is rated 10 
percent when it is 20/50, 20/70 or 20/100; and it is rated 20 
percent when it is15/200 or 20/200.  38 C.F.R. §§ 4.83a, 
4.84a, Diagnostic Codes 6077, 6078, 6079.


Low Back Disability

A 100 or 60 percent evaluation is assignable where residuals 
of vertebra fracture are present under Diagnostic Code 5285 
(1999). In other cases, a rating is assigned in accordance 
with definite limited motion or muscle spasm adding 10 
percent for demonstrable deformity of a vertebral body.




Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  A 
60 percent evaluation may be assigned for a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while ankylosis in an 
unfavorable position is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  It is noted 
that 50 percent is the maximum rating provided under this 
Code.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  Moderate limitation of motion warrants a 20 
percent evaluation.  Slight limitation of motion is rated as 
10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (1999).  It is noted that 40 percent is the maximum 
rating provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe, recurring attacks with 
intermittent relief.  Moderate with recurring attacks 
warrants a 20 percent disability evaluation and mild warrants 
a 10 percent disability evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (1999).  It is noted that 60 percent is 
the maximum rating provided under this Code.




Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  

A 20 percent evaluation requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  38 C.F.R. 4.71a, Diagnostic Code 5295.  
It is noted that 40 percent is the maximum rating provided 
under this Code.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).



As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).


The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 206.  

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  See Evans 
v. Brown, 9 Vet. App. 273, 281 (1996); Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented claims, which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's left eye and low 
back, disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that these claims for 
increased evaluations present no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

Optic Neuritis of the Left Eye

The evidence does not demonstrate that the veteran's optic 
neuritis of the left eye, is productive of impairment that 
would warrant a disability evaluation in excess of 10 percent 
under the Schedule.  

To warrant the next highest disability evaluation of 20 
percent there would have to be visual acuity in one eye of 
20/70, 20/100, 20/200 or 15/200 with visual acuity in the 
other eye of 20/40 or 20/50; or concentric contraction of 
visual field of one eye to 15 degrees but not to 5 degrees 
none of which, in this instance, are documented in the 
record.  38 C.F.R. § 4.84a, Diagnostic Codes 6075 - 6078.

Here, the veteran does not meet the schedular requirements 
for even a 10 percent evaluation on the basis of impaired 
visual acuity.  The most recent VA examination in December 
1999 that the veteran had corrected distant vision of her 
service-connected left eye of 20/25-, and near vision of the 
left eye of 20/30-.  Corrected distant vision of her non-
service-connected right eye was better than 20/40.  The 10 
percent disability evaluation was assigned based on field of 
vision in one eye contracted concentrically between 15 and 60 
degrees.

Based upon the foregoing the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for a left eye disability, and 
therefore her claim must fail.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes 6026, 
6079 (1999).  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
her hearing before a RO hearing officer in January 1997 and a 
Member of the Board in March 2000.  While the veteran is 
competent to assert that her vision is worse, the information 
provided by trained specialists is substantially more 
probative.  Those results demonstrated that the veteran's 
visual impairment did not approximate any applicable criteria 
for a higher rating.  38 C.F.R. § 4.84a (1999).  The Board 
does not doubt the sincerity of the veteran's statements.  
Those statements, however, in and of themselves, do not 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.  Consequently, as noted 
earlier, the preponderance of the evidence is against the 
assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991).




Accordingly, an evaluation in excess of 10 percent for optic 
neuritis of the left eye is not warranted.


Lumbosacral Strain

The evidence shows that the veteran's low back disability 
warrants an evaluation of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 as her low back disability is productive 
of low back pain, with moderate limitation of motion, and 
pain on motion.  An evaluation of 40 percent, the maximum 
evaluation under this code is warranted when there is severe 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  None of the symptoms required to warrant a 40 
percent evaluation is shown in the record.  Thus, an 
evaluation in excess of 20 percent under Diagnostic Code 5295 
is not warranted.  Id.  

As noted above, the evidence does not show that veteran's low 
back disability is productive of severe symptoms.  At the 
most recent VA examination in January 1999, x-rays revealed a 
normal lumbosacral spine.  Previous VA medical records, 
however, showed discomfort on flexion, extension, and right 
and left side bending.  Moreover, the veteran was unable to 
fully squat to the ground.  She reported also that she 
experiences acute muscle spasms in her back.

The Board finds that the above evidence demonstrates that the 
veteran's low back disability more nearly approximates the 
criteria required for a 20 percent rating.  Thus, entitlement 
to an evaluation in excess of 20 percent under 38 C.F.R. 
§ 471a, Diagnostic Code 5295 (1999) is not warranted.




The veteran's limitation of back motion, even considering 
discomfort on low back motion or pain, is no more than 
moderate which warrants a 20 percent disability evaluation 
under Diagnostic Code 5292 (and this is liberal as the 
examination in May 1998 showed full range of motion).  The 
evidentiary record has not shown severe limitation of motion 
of the lumbar spine due to pain, therefore, the next higher 
evaluation of 40 percent is not warranted.

As noted earlier, the rule in DeLuca indicates that 
functional loss due to pain may be a basis for an increased 
schedular rating for an orthopedic disability when the 
diagnostic codes are predicated on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999); DeLuca, supra; 
VAOPGCPREC 36-97.

In this case, examination of the lumbar spine in July 1998 
revealed that the veteran had mechanical back pain.  The 
veteran reported that she is unable to stoop or reach or 
stand for long periods of time due to her back disability.  
In addition she reported that she is treated with a muscle 
relaxant for her back pain.  

Thus, the Board has considered whether the veteran is 
entitled to an increased evaluation for functional loss and 
pain on motion and finds that the current 20 percent 
evaluation under Diagnostic Codes 5292 and 5295 is based on 
the objective evidence of pain.  Therefore, an evaluation in 
excess of 20 percent based on functional loss and pain on 
motion pursuant to the rule in DeLuca, supra and §§ 4.40 and 
4.45 is not warranted.  

Intervertebral disc syndrome has not been diagnosed as part 
and parcel of the service-connected low back disability, and 
in any event, even a rating by analogy to this disorder under 
diagnostic code 5293 would contemplate not more than moderate 
impairment consistent with the current 20 percent evaluation.


Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. §4.71a, 
Diagnostic Code 5286 (1999) or Diagnostic Code 5289 is not 
warranted.

Furthermore, there is no evidence of residuals of a spinal 
fracture to warrant a rating higher than 20 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  In this regard the 
lumbar spine as reported as normal on x-ray with evidence of 
demonstrable deformity of a vertebral body.  Accordingly, an 
additional 10 percent evaluation is not warranted.

For the foregoing reasons, the Board further finds that the 
veteran is not entitled to an initial evaluation in excess of 
20 percent for her lumbosacral strain disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluations for the disabilities at 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or her representative, as required by 
Schafrath, supra.  In this case, the Board finds no other 
provision upon which to assign a higher disability 
evaluation. 

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial ratings assigned for optic neuritis 
of the left eye and lumbosacral strain, on the occasion of 
the grants of service connection by the RO in September 1993, 
rather than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson, 
supra at 126.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, the 
Board finds no basis for assignment of staged ratings for any 
of the disabilities at issue.


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an increased evaluation on an 
extraschedular basis.  The RO determined that the veteran's 
disability picture was not unusual or exceptional in nature 
such as to warrant assignment of an extraschedular 
evaluation.  The Board agrees with the RO's determination.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in these claims, the veteran's 
left eye and lumbosacral strain have not required frequent 
inpatient care and are not shown to markedly interfere with 
employment such as to render impractical the application of 
the regular schedular standards, thereby precluding a grant 
of entitlement to an increased evaluation on an 
extraschedular basis.  At her March 2000 video conference, 
the veteran testified that she is employed as a file clerk 
and she participates in the VA vocational rehabilitation 
employment training program.

The regular schedular standards as applied to the veteran's 
claims adequately compensate her for the demonstrated level 
of impairment produced by her disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for optic neuritis of the left eye is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

